Citation Nr: 0326295	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.  

2.	Entitlement to service connection for a chronic right 
knee disorder to include arthritis and patellofemoral 
syndrome.  

3.	Entitlement to service connection for a chronic left 
knee disorder to include arthritis and patellofemoral 
syndrome.  

4.	Entitlement to service connection for a chronic 
psychiatric disorder.  

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On November 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Contact the appropriate State or Federal agency and 
obtain verification of all of the veteran's periods of 
active duty, active duty for training, and inactive duty 
training with the United States Army Reserve between 
August 1983 and February 1995.
2.	Contact the National Personnel Records Center (NPRC) or 
any other appropriate agency and request the veteran's 
complete service medical records associated with all 
verified periods of active duty, active duty for 
training, and inactive duty training with the United 
States Army Reserve.  If no service records can be found 
or if they have been destroyed, ask for specific written 
confirmation of that fact.  
3.	The record indicates that the veteran was treated for 
back, right knee, left knee, and psychiatric disorders 
at the Public Health Unit, Guaynabo, the Commonwealth of 
Puerto Rico.  Make arrangements to obtain the veteran's 
complete clinical record.  
4.	Thereafter make arrangements to have the veteran under 
special orthopedic and psychiatric examinations in order 
to ascertain the nature of all back, knee and 
psychiatric disabilities present.  The claims folder 
must be made available to the examiners.  After 
reviewing the claims folder, the orthopedic examiner 
should render an opinion as to whether it is at least as 
likely as not that any current low back disability, 
right knee disability and left knee disability was 
initially manifested during service or was otherwise 
related to such service.  The psychiatric examiner 
should render an opinion as to whether it is at least as 
likely as not that any acquired psychiatric now present 
was initially manifested during service.  The reasoning 
behind the examiners opinions should be fully set forth 
for the record.
5.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





